Dunbar, J.
(dissenting) — I dissent. The Avhole record convinces me that the court Avas justified in finding that the surety company Avas not prejudiced to any extent, or in any AAray, by the payments made, and this under our uniform holdings is the test of Avhether the deviation is material. In the Leiendecker case, cited aboAre, it Avas apparent that the payments out of order were made to the detriment of the surety company. So that the case is in no Avise in point.
Croav, J., concurs Avith Dunbar, J.